DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/10/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (US 20140139633 A1) (hereinafter Wang).
Regarding claim 1, Wang discloses:
A computing device for inferring via a neural network environmental data of an area of a building [See Wang, ¶ 0033, 0035-0037 discloses the implementation of a neural network in detecting and classifying objects as a person or non-person; See Wang, ¶ 0046 discloses a “detection engine” (discussed in the above passages as being implemented in part per a neural network) monitoring areas of a building (entrance foyers, floors, stairwells, etc.)] based on visible and thermal images of the area, the computing device comprising: [See Wang, Fig. 1 illustrates a “depth sensor” 110 (thermal imager), and “visible camera(s)” 115 (visible imager) obtaining corresponding images of an area 105; See Wang, ¶ 0006, 0044, 0057 discloses obtaining image data from a visible spectrum camera, and combining information with depth image data to increase the accuracy of detection of objects (persons) in a scene.  Particularly, wherein a depth sensor may include an infrared laser projector combined with a monochrome CMOS sensor (or, an infrared/thermal image).]
memory for storing a predictive model generated by a neural network training engine; and [See Wang, ¶ 0020-0023, 0025 discloses a “data store” (some manner of hardware memory) being in communication with depth camera, visible light cameras, and wireless communication networks; See Wang, Fig. 2 illustrates “network” 220 in communication with “detection engine” as performing a predictive detection of objects/subjects in a scene.]
a processing unit for: [See Wang, ¶ 0058, 0060 discloses the implementation of various computer processor embodiments; See Wang, Fig. 2 illustrates a server 265.]
determining a visible image of an area based on data received from at least one visible imaging camera; [See Wang, ¶ 0022 discloses obtaining image data from a visible light camera; See Wang, Fig. 1 illustrates visible cameras 115 imaging an area 105.]
determining a thermal image of the area based on data received from at least one thermal imaging device; and [See Wang, ¶ 0044 discloses that depth sensors may supplement thermal data from a thermal camera; See Wang, Fig. 1 illustrates depth sensor 110 imaging an area 105 with a field of view 112.]
executing a neural network inference engine using the predictive model for inferring environmental data based on the visible image and the thermal image. [See Wang, ¶ 0033, 0035-0037 discloses the implementation of a neural network in detecting and classifying objects as a person or non-person; See Wang, ¶ 0046 discloses a “detection engine” (discussed in the above passages as being implemented in part per a neural network) monitoring areas of a building (entrance foyers, floors, stairwells, etc.); See Wang, ¶ 0036 discloses a counting inference component per a detection engine to update a count of persons in a scene, wherein a scene population is interpreted as “environmental data” insofar as a count of persons in a scene is reflective of data of an environment under surveillance.]

Regarding claim 3, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise at least one of an occupancy of the area and a human activity in the area. [See Wang, ¶ 0036 discloses a detection engine determining a number of human heads in a surveilled area, and particularly a “counting inference component” as updating a scene population count.]

Regarding claim 4, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise an occupancy of the area, [See Wang, ¶ 0036 discloses a detection engine determining a number of human heads in a surveilled area, and particularly a “counting inference component” as updating a scene population count.] and at least one of the following: at least one geometric characteristic of the area, [See Wang, ¶ 0052-0054, and Fig. 5 discloses an image frame containing a target moving object in a scene under surveillance, the target object bearing a likeness to human shapes/features.  See Wang, ¶ 0041 discloses calculating a size of a detected object (a size interpreted as being at least a geometric characteristic.] at least one temperature value for the area, and at least one luminosity value for the area. 

Regarding claim 5, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise a human activity in the area, [See Wang, ¶ 0049, 0057 discloses detecting motion, and counting the number of people entering and leaving an area.] and at least one of the following: at least one geometric characteristic of the area, [See Wang, ¶ 0052-0054, and Fig. 5 discloses an image frame containing a target moving object in a scene under surveillance, the target object bearing a likeness to human shapes/features.  See Wang, ¶ 0041 discloses calculating a size of a detected object (a size interpreted as being at least a geometric characteristic.] at least one temperature value for the area, and at least one luminosity value for the area. 

Regarding claim 6, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise an occupancy of the area, the occupancy of the area comprising the number of persons present in the area. [See Wang, ¶ 0036 discloses a counting inference component per a detection engine to update a count of persons in a scene, wherein a scene population is interpreted as “environmental data” insofar as a count of persons in a scene is reflective of data of an environment under surveillance.]

Regarding claim 7, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise a human activity in the area, the human activity in the area comprising at least one of the following: a type of the area and a posture of persons present in the area. [See Wang, ¶ 0046 discloses that for a building under surveillance, multiple rooms may be monitored by the camera system, and that for different locations (entrance foyers, floors, stairwells, or “types” of an area), a neural network server may derive a consolidated count for a subset of locations associated with the building.]

Regarding claim 9, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the predictive model comprises weights used by the neural network inference engine. [See Wang, ¶ 0033-0034 discloses the use of a distribution or set of weights over a training set as part of a machine learning/ neural network.]

Regarding claim 10, this claim recites analogous limitations to claim 1 in the form of “A method” rather than “A computing device”, and is therefore rejected on the same premise.  

Regarding claim 12, this claim recites analogous limitations to claim 3, and is therefore rejected on the same premise.  

Regarding claim 13, this claim recites analogous limitations to claim 4, and is therefore rejected on the same premise.  

Regarding claim 14, this claim recites analogous limitations to claim 5, and is therefore rejected on the same premise.  

Regarding claim 15, this claim recites analogous limitations to claim 6, and is therefore rejected on the same premise.  

Regarding claim 16, this claim recites analogous limitations to claim 7, and is therefore rejected on the same premise.  

Regarding claim 18, this claim recites analogous limitations to claim 9, and is therefore rejected on the same premise.  

Regarding claim 19, this claim recites analogous limitations to claim 1 in the form of “A non-transitory computer program product” rather than “A computing device”, and is therefore rejected on the same premise.  Please see examiner’s earlier rejection of claim 1 for corresponding motivation statement.
Further, claim 19 recites the following limitations which are not explicitly found from claim 1, but are addressed as follows: 
Wang discloses
A non-transitory computer program product comprising instructions executable by a processing unit of a computing device, [See Wang, ¶ 0068, 0074 discloses a non-transitory memory with instructions to be executed by a processor.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Beall (US 20160295208 A1) (hereinafter Beall).
Regarding claim 2, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang discloses:
wherein the environmental data comprise at least one geometric characteristic of the area, [See Wang, ¶ 0052-0054, and Fig. 5 discloses an image frame containing a target moving object in a scene under surveillance, the target object bearing a likeness to human shapes/features.  See Wang, ¶ 0041 discloses calculating a size of a detected object (a size interpreted as being at least a geometric characteristic.] an occupancy of the area, [See Wang, ¶ 0036 discloses a detection engine determining a number of human heads in a surveilled area, and particularly a “counting inference component” as updating a scene population count.] a human activity in the area, [See Wang, ¶ 0049, 0057 discloses detecting motion, and counting the number of people entering and leaving an area.]
While Wang does disclose supplementing depth image data with thermal data images obtained from a thermal camera, it does appear to explicitly disclose:
at least one temperature value for the area, and at least one luminosity value for the area. 
However, Beall discloses:
at least one temperature value for the area, [See Beall, ¶ 0069 discloses the implementation of a neural network machine learning system for “automatic determination” (inference) of asset status from acquired image data; See Beall, ¶ 0034, 0070-0071 discloses determining an asset’s change in temperature (a particular associated temperature “value” thereof.] and at least one luminosity value for the area. [See Beall, ¶ 0074 discloses determining an asset change by examining the color of luminance (luminosity, or brightness) of an asset in relation to its local neighborhood.]
In the above citations and throughout the reference as a whole, Wang discloses using a neural network implemented detection engine for monitoring areas and updating a corresponding population count of persons in the areas based on data acquired from visible light cameras and 
Beall discloses noteworthy similarities to Wang, including the context of using obtained visible light images and thermal images coupled with a machine learning system.  Beall as a whole relates to monitoring the state or status of an asset for any changes in characteristics.  A machine learning system is used via a support vector machine classifier or neural network in determining an asset status change.
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Wang to add the teachings of Beall in order to provide automatic determination in a change of status of a target asset under surveillance.

Regarding claim 11, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  For motivation to combine, see Examiner’s earlier rejections of claim 2.

Regarding claim 20, this claim recites analogous limitations to claim 2, and is therefore rejected on the same premise.  For motivation to combine, see Examiner’s earlier rejections of claim 2.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Matsuoka et al. (US 20200167834 A1) (hereinafter Matsuoka).
Regarding claim 8, Wang discloses all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Wang does not appear to explicitly disclose:
wherein the processing unit further generates one or more commands for controlling a controlled appliance based at least on the inferred environmental data. 
However, Matsuoka discloses:
wherein the processing unit further generates one or more commands for controlling a controlled appliance based at least on the inferred environmental data. [See Matsuoka, ¶ 0029, 0108 discloses a machine-learned model performing classification on input data (input image data) – particularly, a “confidence score” that an input corresponds with a respective class; See Matsuoka, ¶ 0114, 0117 discloses the use of machine-learned models in the form of neural networks; See Matsuoka, ¶ 0134-0135 discloses home appliances such as refrigerators, thermostats, etc. as implementing the machine-learned model as outlined; See Matsuoka, Fig. 3 illustrates an input device to the machine-learning system as being a smart camera monitoring objects/persons in a scene.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with machine-learning technologies and would have understood, as evidenced by Matsuoka, that in order to improve future recommendations made by devices in a smart home network, implementation of a machine-learning model linked with appliances in the home would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such appliance-linked neural 

Regarding claim 17, this claim recites analogous limitations to claim 8, and is therefore rejected on the same premise.  For motivation to combine, see Examiner’s earlier rejections of claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10573134 B1			Zalewski; Gary M. et al.
US 20200211154 A1			Ng; Him Wai et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486